Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 11/22/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1-4, 9-10, 12-17, 20, 24, 26-30 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ed Brake on 12/17/2021.

The application has been amended as follows: 
2.	Claims 1-4, 9-10, 12-17, 20, 24, and 26-30 has been amended as seen in the attached proposed amendment.


Allowable Subject Matter
3.        Claims 1-2, 4, 9, 10, 12-14, 16, 20, 24, 26-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 13, and 24 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the first symbol timing of the first subframe arrangement for the backhaul subframe being different than the second symbol timing of the second subframe arrangement for the access subframe is achieved based on the following: a guard period between first and second portions of an uplink control portion. It is noted that the closest prior art, Wiberg et al. (US 2011/0103291) discloses a relay node configured to communicate using backhaul subframes over a Un radio interface and to communicate using access subframes over a Uu radio interface.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473